
	
		I
		112th CONGRESS
		1st Session
		H. R. 3207
		IN THE HOUSE OF REPRESENTATIVES
		
			October 14, 2011
			Mr. Burgess (for
			 himself, Mr. Paulsen,
			 Mr. Latta, and
			 Mrs. Blackburn) introduced the
			 following bill; which was referred to the Committee on Energy and
			 Commerce
		
		A BILL
		To amend the Public Health Service Act to create a
		  pathway for premarket notification and review of laboratory-developed tests,
		  and for other purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Modernizing Laboratory Test
			 Standards for Patients Act of 2011.
			(b)Table of
			 contentsThe table of
			 contents of this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Notification for laboratory-developed
				tests.
					Sec. 3. Amendments to the Federal Food, Drug, and Cosmetic
				Act.
					Sec. 4. Fees.
				
			2.Notification for
			 laboratory-developed testsSection 353 of the Public Health Service Act
			 (42 U.S.C. 263a) is amended by adding at the end the following:
			
				353A.Laboratory-developed
				tests and direct-to-consumer DNA tests
					(a)DefinitionsIn
				this section:
						(1)The term
				analytical validity means the ability of a test to identify or
				measure the analyte or substance sought to be identified or measured.
						(2)The term
				biological product has the meaning given to such term in section
				351.
						(3)The term clinical validity
				means the consistency and accuracy with which a test identifies, measures, or
				predicts—
							(A)a disease or
				condition in humans; or
							(B)characteristics
				related to an individual’s clinical status (including phenotype).
							(4)The term
				direct-to-consumer DNA test or DTC DNA test means a
				test that—
							(A)is intended to identify, analyze, or
				interpret an individual’s genetic characteristics for purposes of predicting,
				assessing the risk of, preventing, or mitigating any disease or condition,
				including the prognosis or outcome of a treatment in an individual; and
							(B)is offered
				directly to, is ordered directly by, and whose results are reported directly
				to, an individual consumer, without a test request by a physician or other
				health care provider who has an established provider-patient relationship with
				the individual consumer by which the physician or provider provides health care
				services (other than the test in question) to that individual.
							(5)The term
				drug has the meaning given to such term in section 201 of the
				Federal Food, Drug, and Cosmetic Act.
						(6)The terms
				laboratory and clinical laboratory have the meanings
				given to such terms in section 353.
						(7)The term
				laboratory-developed test or LDT means a clinical
				laboratory test that is—
							(A)developed by a
				clinical laboratory certified under section 353;
							(B)performed
				by—
								(i)the clinical
				laboratory;
								(ii)any entity that
				is owned or controlled by the clinical laboratory;
								(iii)any entity that
				owns or controls the clinical laboratory (in this subparagraph referred to as
				the clinical laboratory’s parent corporation); or
								(iv)an entity that is
				owned or controlled by the clinical laboratory’s parent corporation; and
								(C)(i)performed solely to furnish clinical
				laboratory testing services for the purpose of providing information for the
				diagnosis, prevention, or treatment of any disease or impairment of, or the
				assessment of the health of, human beings; and
								(ii)not otherwise introduced into
				interstate commerce.
								(8)The term test-offering entity
				means an entity, other than a laboratory certified under section 353, which
				offers or markets direct-to-consumer DNA tests based on testing performed by
				one or more such laboratories that are not owned by the entity.
						(9)The term
				test registry data bank means the test registry data bank
				established under subsection (b).
						(b)Test registry
				data bank
						(1)EstablishmentNot later than one year after the date of
				the enactment of this Act, the Secretary, in consultation with the Director of
				the National Institutes of Health, shall establish a single, publicly
				accessible test registry data bank.
						(2)Process for
				submission
							(A)RequirementEach
				laboratory and each test-offering entity that offers or markets an LDT or DTC
				DNA test shall submit information on such LDT or DTC DNA test to the Secretary
				for inclusion in the test registry data bank.
							(B)TimingThe
				submission required by subparagraph (A) shall occur—
								(i)in the case of an LDT or DTC DNA test
				offered or marketed for the first time by the laboratory or the test-offering
				entity after the date of the enactment of this section, on or before the later
				of—
									(I)the date that is
				10 days after the date on which the laboratory or test-offering entity first
				offers or markets the LDT or DTC DNA test; or
									(II)the date that is
				3 months after the effective date of the regulations for carrying out this
				section; or
									(ii)in the case of an
				LDT or DTC DNA test offered or marketed on or before the date of enactment of
				this section, not later than 6 months after the effective date of the
				regulations for carrying out this subsection.
								(C)Supplemental
				submissions
								(i)In
				generalWith respect to a LDT or DTC DNA test offered or marketed
				by a laboratory or test-offering entity, such laboratory or test-offering
				entity shall supplement or amend information on such test in the test registry
				data bank as necessary to ensure that the information is accurate and
				current.
								(ii)Submission
				following issuance of authorization letterNot later than 10 working days after the
				Secretary issues (or is deemed to have issued) an authorization letter pursuant
				to subsection (c)(4)(B) or (c)(4)(F) for an LDT or a DTC DNA test, the
				laboratory or test-offering entity shall supplement or amend information on
				such test in the test registry data bank, as required by clause (i).
								(3)Content of
				submissions
							(A)LDT or DTC DNA
				test informationWith respect to an LDT or DTC DNA test, the
				Secretary shall require the information submitted under paragraph (2) to
				consist of each of the following:
								(i)The location of
				the laboratory.
								(ii)The certification
				and licensure information of the laboratory.
								(iii)The purpose of
				the test.
								(iv)The claimed use
				or uses of the test.
								(v)A
				description of the test methodology.
								(vi)Information
				regarding the analytical validity of the test.
								(vii)Information
				regarding the clinical validity of the test for each of its claimed
				uses.
								(viii)Information
				describing the status of the test as an existing test (as described under
				paragraph (4)), a new test pending
				review (under subsection (c)), or an authorized new test (under
				subsection (c)(4)(B)).
								(B)DTC
				DNA test informationWith
				respect to a DTC DNA test, the Secretary shall require the information
				submitted under paragraph (2) to consist of the information required by
				subparagraph (A) and in addition
				each of the following:
								(i)The identity,
				location, and registration information of the test-offering entity.
								(ii)The identity of
				the certified laboratory that will perform the test, and the certification and
				licensure information for such laboratory.
								(iii)Information to demonstrate that the
				consumer will be provided with access to pre-test and post-test counseling by a
				physician or qualified genetic counselor.
								(4)Review of
				information for existing testsIf, upon review of the information
				submitted under paragraph (2) for an LDT or DTC DNA test that is offered or
				marketed on or before the date of the enactment of this section, the Secretary
				determines that there is reasonable cause to believe that there is inadequate
				information for a determination of clinical validity (as described in
				subsection (c)(4)(B)) of one or more claimed uses of the LDT or DTC DNA test,
				the Secretary may require that the laboratory or test-offering entity submit
				notification under subsection (c) for each such claimed use.
						(c)Notification
				process
						(1)Applicability
							(A)In
				generalThis subsection applies to an LDT or DTC DNA test only
				if—
								(i)the test is first offered or marketed by
				the laboratory or the test-offering entity after the date of the enactment of
				this section;
								(ii)the test is
				offered on or before the date of the enactment of this section and, after such
				date, is significantly modified; or
								(iii)the Secretary determines under subsection
				(b)(4) that there is reasonable cause to believe that there is inadequate
				information for a determination of clinical validity of one or more claimed
				uses of the LDT or DTC DNA test.
								(B)Significant
				modificationFor purposes of subparagraph (A)(ii) and paragraph
				(2)(B), a significant modification means—
								(i)offering or marketing the test for a new
				claimed use;
								(ii)any significant
				change to the fundamental testing methodology; and
								(iii)any change that
				significantly affects the clinical validity of the test.
								(2)Notification
				submission
							(A)Premarket
				notificationBefore marketing an LDT or DTC DNA test, a
				laboratory or test-offering entity shall submit a premarket notification to the
				Secretary.
							(B)Supplemental
				notification for significant modificationsAfter any significant
				modification (as described in paragraph (1)(B)) to an LDT or DTC DNA test for
				which a premarket notification under subparagraph (A) has been submitted or for
				which no such premarket notification was required, the laboratory or
				test-offering entity shall submit a supplemental notification for the LDT or
				DTC DNA test.
							(C)Supplemental
				notification in case of inadequate evidenceIf a laboratory or test-offering entity
				determines, at any time, that the evidence of clinical validity is inadequate
				to support one or more of the claimed uses in a notification under subparagraph
				(A) or (B), then not later than 30 calendar days after making such
				determination the laboratory or test-offering entity shall—
								(i)submit a
				supplemental notification containing additional information supporting the
				clinical validity of the claimed uses; or
								(ii)submit a
				supplemental notification withdrawing one or more claimed uses.
								(D)Concurrent
				submission for test registry data bankSubject to the deadlines and other
				requirements of subsection (b), a laboratory or test-offering entity may submit
				information for inclusion in the test registry data bank under subsection (b)
				concurrently with a notification under this paragraph.
							(E)Acknowledgment
				of receiptUpon receipt of a
				notification under this paragraph, the Secretary shall send written notice to
				the submitter—
								(i)acknowledging
				receipt of the notification; and
								(ii)indicating the
				date on which the Secretary received the notification.
								(3)Content of
				notifications
							(A)LDT
				notificationsWith respect to
				a premarket or supplemental notification for an LDT under paragraph (2)(A) or
				(2)(B), the Secretary shall require the notification to consist of each of the
				types of information listed in clauses (i) through (vii) of subsection
				(b)(3)(A).
							(B)DTC
				DNA test notificationsWith
				respect to a premarket or supplemental notification for a DTC DNA test under
				paragraph (2)(A) or (2)(B), the Secretary shall require the notification to
				consist of each of the following:
								(i)The types of
				information listed in clauses (i) and (ii) of subsection (b)(3)(B).
								(ii)If informed consent for the performance of
				the test is required by State or Federal law, a copy of the standard informed
				consent document to be signed by the individual to signify such consent.
								(iii)Information to
				demonstrate that the consumer will be provided with access to pre-test and
				post-test counseling by a physician or qualified genetic counselor.
								(C)Tests offered or
				marketed only by laboratoryIf a laboratory offers a DTC DNA test
				that is not offered or marketed by a test-offering entity—
								(i)the laboratory is
				only required to submit one premarket notification under paragraph (2)(A) for
				the test; and
								(ii)such notification
				shall include, as applicable, the information required by subparagraph (A) for
				an LDT and the information required by subparagraph (B) for a DTC DNA
				test.
								(D)Tests previously
				cleared or approved by FDANotwithstanding the clearance or approval
				of an LDT or DTC DNA test under the Federal, Food, Drug, and Cosmetic Act
				before the date of the enactment of this Act, any review by the Department of
				Health and Human Services of the LDT or DTC DNA test (or any modification
				thereto) that occurs on or after such date shall be conducted exclusively under
				this section and not under the Federal Food, Drug, and Cosmetic Act.
							(4)Review and
				authorization of notifications
							(A)In
				generalNot later than 90 calendar days after the date on which
				the Secretary receives a notification under paragraph (2)(A), (2)(B), or
				(2)(C)(i), the Secretary shall, with respect to each claimed use of a test,
				review the notification, make a determination as to whether the notification
				under paragraph (2) demonstrates clinical validity, and—
								(i)issue an
				authorization letter in accordance with subparagraph (B); or
								(ii)provide notice
				under subparagraph (C)(i) that the submitted information is not adequate to
				demonstrate clinical validity.
								(B)Authorization
				letters; determination of clinical validity
								(i)Issuance of
				authorization lettersIf the Secretary determines, with respect
				to one or more claimed uses of a test, that a notification under paragraph (2)
				demonstrates clinical validity, the Secretary shall issue an authorization
				letter for such claimed uses to the submitter of the notification.
								(ii)Standard for
				issuanceThe Secretary shall
				issue such an authorization letter if the notification provides reasonable
				assurance of the clinical validity of such claimed uses. One or more studies
				published in a peer-reviewed journal that is generally recognized to be of
				national scope and reputation, or data from unpublished studies conducted by
				the submitter or for which the submitter has obtained a right of reference,
				shall be sufficient to constitute reasonable assurance of the clinical validity
				of the claimed uses.
								(iii)ProhibitionThe
				Secretary shall not require a laboratory or test-offering entity to include
				(for purposes of demonstrating clinical validity) evidence of—
									(I)clinical utility;
				or
									(II)the ability of a
				physician, provider, or consumer to interpret a test result or to apply a test
				result to achieve a particular health or clinical outcome.
									(iv)Partial
				demonstration of clinical validityIf a notification under
				paragraph (2) demonstrates clinical validity for some but not all of the
				claimed uses of a test, the Secretary shall issue an authorization letter under
				clause (i) with respect to each claimed use for which clinical validity has
				been demonstrated.
								(C)Notice of
				inadequacy; reply; final determinationIf the Secretary
				determines, with respect to one or more claimed uses of a test, that a
				notification under paragraph (2) is not adequate to demonstrate clinical
				validity—
								(i)the Secretary
				shall notify the submitter about such determination and shall specify in the
				notice the information which is required to demonstrate clinical validity for
				each such clinical use;
								(ii)not later than
				the 90-calendar-day period following receipt of a notice under clause (i), the
				submitter may file a response with the Secretary; and
								(iii)not later than
				60 calendar days after receipt of a response under clause (ii), the Secretary
				shall issue a final determination regarding the clinical validity of each
				clinical use subject to the notice under clause (i).
								(D)Offering or
				marketing test pending agency action
								(i)Applicable time
				periodThis subparagraph applies, with respect to a claimed use
				of a test, during the period between—
									(I)submission of a
				notification under paragraph (2); and
									(II)final action by
				the Secretary on such notification under subparagraph (A)(i), (C)(iii), or (G),
				as applicable, or the failure to file a response under clause (ii) of
				subparagraph (C) within the period specified in such clause.
									(ii)Continued
				offering or marketingDuring a period described in clause (i)
				with respect to any claimed use of a test, the laboratory or test-offering
				entity may continue to offer or market the test with respect to such claimed
				use as if the Secretary had issued an authorization letter under subparagraph
				(B) for such claimed use.
								(iii)Relation to
				test registry data bankThis
				subparagraph shall not be construed to affect the Secretary’s authority under
				subsection (b).
								(iv)Exception for
				withdrawn notificationClause (ii) does not apply with respect to
				a claimed use of a test for which notification has been withdrawn under
				paragraph (2)(C)(ii).
								(E)Marketing
				pending authorizationBeginning on the date of submission of a
				notification under paragraph (2)(A), (2)(B), or (2)(C)(i), the laboratory or
				test-offering entity may offer or market the test while the notification is
				pending, provided that the required information about the test has first been
				submitted to the test registry data bank as required by subsection (b).
							(F)Failure by
				Secretary To make a determinationThe Secretary is deemed to have issued an
				authorization letter under subparagraph (B) with respect to a claimed use of a
				test if—
								(i)the 90-day period
				under subparagraph (A) expires and the Secretary has not, with respect to such
				claim, issued an authorization letter under subparagraph (B) or provided notice
				under subparagraph (C)(i); or
								(ii)the 60-day period
				under subparagraph (C)(iii) expires and the Secretary has not, with respect to
				such claim, issued a final determination regarding clinical validity.
								(G)Risk of
				immediate harm
								(i)OrderThe
				Secretary may order a laboratory or test-offering entity to cease offering or
				marketing a test with respect to one or more claimed uses if the Secretary
				makes a final determination that—
									(I)the information
				submitted in notifications under paragraph (2) for such uses does not
				demonstrate the clinical validity of the claimed uses; and
									(II)the test poses a
				risk of immediate harm to the public health with respect to such claimed
				uses.
									(ii)Effective upon
				receiptAn order under clause (i) shall be effective immediately
				upon receipt by the laboratory or test-offering entity.
								(iii)ContentsAn
				order under clause (i) shall set forth with specificity the reasons for the
				determinations under each of subclauses (I) and (II) of clause (i) and shall
				notify the recipient of the right to appeal the Secretary’s determinations and
				the procedures for such appeal.
								(5)Administrative
				appealIf the Secretary makes
				a final determination under paragraph (4)(A) or (4)(C)(iii) that clinical
				validity has not been established, or issues an order under paragraph (4)(G),
				with respect to one or more clinical uses of a test, the laboratory or
				test-offering entity may, not later than 30 days after the date of the final
				determination or issuance of the order, bring an administrative appeal by
				selecting the procedures set forth in one (and only one) of the following
				subparagraphs:
							(A)Dispute
				resolution by advisory committee
								(i)In
				generalThe laboratory or test-offering entity may seek dispute
				resolution by referral to an advisory committee of non-governmental experts who
				are qualified by training and experience to make a recommendation regarding the
				clinical validity of the claimed uses of the test.
								(ii)ProcessIn
				the case of an appeal under this subparagraph, the committee shall hold a
				hearing to consider the evidence of clinical validity, shall keep a written
				record of the hearing, and shall provide an opportunity for testimony from
				experts presented by both the appellant and the Secretary. The committee shall
				make a recommendation to the Secretary at the conclusion of the hearing. The
				Secretary shall consider the record and the recommendations of the committee
				and shall make a decision within 90 calendar days after the conclusion of the
				hearing.
								(iii)Selection of
				committee membersThe members
				of an advisory committee under this subparagraph shall be selected by the
				Secretary from among individuals, including physicians, with demonstrated
				expertise in and experience with the analytical validity and clinical validity
				of laboratory-developed tests and the literature related to the validity of
				such tests.
								(B)Review by
				administrative law judgeThe laboratory or test-offering entity
				may seek review by an administrative law judge pursuant to procedures
				established by the Secretary.
							(6)Final agency
				action
							(A)In
				generalSubject to judicial
				review under subsection (h), upon final agency action under paragraphs (4) and
				(5) determining that clinical validity of one or more claimed uses of a test
				has not been established or upon issuance of an order under paragraph (4)(G)
				for one or more claimed uses of a test, the laboratory or test-offering entity
				shall immediately—
								(i)cease offering the
				test for such uses; and
								(ii)cease reporting test results to health care
				providers or individuals for such uses.
								(B)Reporting for
				certain specimensFor
				specimens that have been received or tests that have been ordered but results
				not yet reported, the laboratory or test-offering entity shall notify the
				person who ordered the test that test results will not be reported because
				clinical validity for such clinical uses has not been established.
							(7)Companion
				diagnostic testsAn LDT may be authorized under this subsection
				for a claimed use as a companion diagnostic test for purposes of specifying the
				use of a drug or biological product for therapeutic purposes. An LDT for use as
				a companion diagnostic test shall be reviewed exclusively pursuant to the
				requirements of this section and not under the Federal Food, Drug, and Cosmetic
				Act.
						(d)Registration by
				Test-Offering entities
						(1)Registration
				requirementA test-offering entity may not offer or market a DTC
				DNA test unless the entity registers with the Secretary in accordance with this
				subsection and maintains such registration in effect.
						(2)Timing
							(A)In
				generalExcept as provided in
				subparagraph (B), registration by a test-offering entity under this subsection
				shall occur before—
								(i)the entity offers
				or markets a DTC DNA test; or
								(ii)submits a
				premarket notification under subsection (c)(2)(A).
								(B)Exceptions
								(i)Entities already
				offering or marketing testsIn the case of a test-offering entity that
				is offering or marketing a DTC DNA test as of the date on which the Secretary
				establishes interim procedures for carrying out this subsection under paragraph
				(4)(B), registration by the entity shall occur not later than 60 days after
				such date.
								(ii)Authority to
				establish other exceptionsThe Secretary may establish exceptions
				to clause (i) in the regulations required by paragraph (4)(A).
								(3)Inapplicability
				to certified laboratoriesIf a certified laboratory offers a DTC
				DNA test that is not offered or marketed by a test-offering entity, such
				laboratory—
							(A)is not required to
				register as a test-offering entity under this subsection; and
							(B)shall not, because
				of offering such test, be regulated as a test-offering entity instead of a
				laboratory under section 353 or this section.
							(4)Regulations
							(A)In
				generalIn promulgating regulations under subsection (i)(1), the
				Secretary shall include regulations governing registration under this
				subsection.
							(B)Interim
				proceduresThe Secretary
				shall establish interim procedures governing registration under this subsection
				during the period beginning on the date of the enactment of this section and
				ending on the effective date of the regulations required by subparagraph (A).
				The Secretary shall establish such interim procedures not later than 90
				calendar days after the date of the enactment of this section. The Secretary
				may establish such interim procedures by a guidance document or other means of
				public notification.
							(e)Information
				regarding test capabilities and limitations
						(1)Inclusion of
				informationA laboratory or test-offering entity that offers an
				LDT or a DTC DNA test shall include in its test result reports, directories of
				services, marketing materials, and advertising—
							(A)truthful,
				accurate, and nondeceptive information regarding the capabilities and
				limitations of the tests; and
							(B)a statement that
				the test has been validated by the laboratory performing the test in accordance
				with the requirements of the Clinical Laboratory Improvement Amendments
				(referred to in this section as CLIA).
							(2)Claims not
				imputed to laboratoryA laboratory shall not be subject to a
				sanction or other action under section 353 or this section because of a claim
				made by a test-offering entity.
						(f)Reporting
						(1)Death or serious
				injury reportIf a laboratory
				or test-offering entity that offers or markets an LDT or DTC DNA test has
				reason to believe that the test may have caused or contributed to a death or
				serious bodily injury—
							(A)the laboratory or
				entity shall promptly investigate the incident;
							(B)if the laboratory or entity determines that
				the LDT or DTC DNA test may have caused or contributed to a death or serious
				bodily injury, within 10 working days of making such determination the
				laboratory or entity shall report the incident to the Secretary; and
							(C)the laboratory or
				entity shall provide such additional information regarding the incident or the
				test associated with the incident as the Secretary may request.
							(2)Complaint
				RecordsA laboratory or
				test-offering entity that offers or markets an LDT or DTC DNA test shall
				maintain a record of—
							(A)each incident
				investigated under paragraph (1)(A), and each report made under paragraph
				(1)(B), with respect to the test; and
							(B)for any incident
				that was determined under paragraph (1)(B) not to meet the requirements for
				reporting to the Secretary, the basis for such determination.
							(3)No admission of
				causationA report submitted
				under this subsection with respect to an event shall not be treated as an
				admission that the test, or the laboratory or its employees, caused or
				contributed to the event.
						(g)Sanctions
						(1)Applicability of
				sanctions to clinical laboratories
							(A)Intermediate
				sanctionsThe reference in section 353(h)(1) to the
				requirements for the issuance of a certificate is deemed to
				include the requirements of this section.
							(B)Suspension,
				revocation, and limitation of certificate
								(i)The reference in
				section 353(i)(1)(A) to misrepresentation in obtaining the
				certificate is deemed to include any misrepresentation of information
				in a submission to the Secretary pursuant to this section.
								(ii)The reference in
				section 353(i)(1)(F) to any provisions of this section is deemed
				to include any provisions of this section.
								(2)Applicability of
				sanctions to test-offering entities
							(A)Intermediate
				sanctions
								(i)In
				generalIf the Secretary determines that a test-offering entity
				registered under subsection (d) is no longer meeting the requirements of this
				section, the Secretary may impose intermediate sanctions in lieu of the actions
				authorized by subparagraph (B).
								(ii)Types of
				sanctions; proceduresThe provisions of paragraphs (2) and (3) of
				section 353(h) shall apply with respect to intermediate sanctions against a
				test-offering entity under clause (i) to the same extent and in the same manner
				as such provisions apply with respect to intermediate sanctions against a
				laboratory under section 353(h).
								(B)Suspension,
				revocation, and limitation of registrationThe registration of a
				test-offering entity under subsection (d) may be suspended, revoked, or limited
				if the Secretary finds, using the procedures applicable under section 353(i)(1)
				to suspension, revocation, or limitation of a laboratory’s certificate, that
				the owner or operator or any employee of the test-offering entity—
								(i)has misrepresented
				information in a submission to the Secretary pursuant to this section;
								(ii)has failed to
				comply with the requirements of this section;
								(iii)has failed to
				comply with reasonable requests of the Secretary for—
									(I)any information or materials that the
				Secretary concludes are necessary to determine the test-offering entity's
				continued compliance with the requirements of this section; or
									(II)work on
				materials, that the Secretary concludes is necessary to determine the
				test-offering entity's continued compliance with the requirements of this
				section;
									(iv)has refused a
				reasonable request of the Secretary (or, if designated by the Secretary, any
				Federal officer, government employee, or a nongovernmental organization or an
				accreditation body designated under subsection (k)) for permission to inspect
				the test-offering entity and its operations and pertinent records during the
				hours the test-offering entity is in operation;
								(v)has violated or
				aided and abetted in the violation of any provisions of this section or of any
				regulation promulgated thereunder; or
								(vi)has not complied
				with an intermediate sanction imposed under subparagraph (A).
								(C)Action before a
				hearingIf the Secretary determines that—
								(i)the failure of a test-offering entity to
				comply with the requirements of this section presents an imminent and serious
				risk to human health; or
								(ii)a
				test-offering entity has engaged in an action described in clause (iv) or (v)
				of subparagraph (B),
								the
				Secretary may suspend or limit the registration of the laboratory before
				holding a hearing under subparagraph (B) regarding such failure or refusal. The
				opportunity for a hearing shall be provided no later than 60 days from the
				effective date of the suspension or limitation. A suspension or limitation
				under this subparagraph shall stay in effect until the decision of the
				Secretary made after the hearing under subparagraph (B).(D)InjunctionsIf
				the Secretary has reason to believe the continuation of any activity by a
				test-offering entity would constitute a significant hazard to the public
				health, the Secretary may bring suit in any district court of the United States
				that has jurisdiction over such entity to enjoin continuation of such activity.
				Upon proper showing, a temporary injunction or restraining order against
				continuation of such activity pending issuance of a final order under this
				subparagraph shall be granted without bond by such court.
							(3)Applicability of
				criminal sanctions to all personsThe reference in section 353(l)
				to any requirement of this section is deemed to include any
				requirement of this section.
						(4)ReportingIn
				promulgating regulations under subsection (i)(1), the Secretary may include
				sanctions specific to violations of subsection (f) (regarding reporting),
				including the following:
							(A)Civil money
				penalties in an amount not to exceed $10,000 for each such violation.
							(B)Directed plans of
				correction.
							(C)For repeat or
				intentional violations, an order requiring the test-offering entity to cease
				offering or marketing the DTC DNA test involved for one or more claimed
				uses.
							(h)Judicial
				reviewIf a laboratory or
				test-offering entity is subject to a sanction or other action pursuant to
				subsection (g) or is adversely affected by final agency action under subsection
				(c), the laboratory or entity may appeal such sanction or action by filing a
				petition for judicial review with the United States court of appeals for the
				circuit where the laboratory or entity has its principal place of business. The
				provisions of section 353(k) applicable to judicial review of sanctions and
				actions under section 353 shall apply to judicial review of sanctions and
				actions under this section.
					(i)Regulations
						(1)In
				generalNot later than 1 year after the date of the enactment of
				this section, the Secretary shall promulgate final regulations to carry out
				this section.
						(2)Rare diseases
				and conditionsIn carrying
				out paragraph (1), the Secretary shall include regulations specific to any LDT
				or DTC DNA test used in connection with a rare disease or condition (as such
				term is defined in section 526(a)(2) of the Federal Food, Drug, and Cosmetic
				Act). Such regulations—
							(A)shall provide for
				expedited review of premarket notifications under subsection (c)(2)(A) for such
				tests;
							(B)shall contain
				standards of evidence for demonstrating the clinical validity of such test that
				takes into account special issues relating to studies in small
				populations;
							(C)shall take into
				account relevant technical standards and guidelines applicable to testing for
				such a rare disease and condition; and
							(D)may authorize the
				Secretary to waive any requirement of this section if the Secretary determines
				that application of such requirement would unreasonably delay or prevent access
				to such test.
							(3)Emergency
				useIn carrying out paragraph
				(1), the Secretary shall include regulations authorizing the Secretary to waive
				any requirement of this section in order to allow the emergency use of an LDT
				for detecting or diagnosing serious or life-threatening infectious pathogens or
				diseases. Such regulations shall apply standards of evidence for demonstrating
				the clinical validity of such a test that take into account special issues
				relating to infectious pathogens and public health threats.
						(4)External quality
				assessmentIn carrying out paragraph (1), the Secretary, in
				consultation with proficiency testing organizations approved under section
				353(f)(C), shall include regulations establishing an external review process to
				evaluate the analytical validity of LDTs.
						(j)Inspections
						(1)LaboratoriesDuring
				an inspection under section 353(g), the Secretary—
							(A)may use the
				authorities specified in section 353(g)(1) for purposes of determining
				compliance with this section; and
							(B)may require a
				laboratory to provide evidence of clinical validity for any claim made for an
				LDT offered by that laboratory.
							(2)Test-offering
				entitiesThe Secretary—
							(A)shall have the
				same authority to conduct inspections of a test-offering entity for purposes of
				determining compliance with this section as the Secretary has under paragraph
				(1) and section 353(g)(1) to conduct inspections of laboratories for compliance
				with this section and section 353; and
							(B)during an
				inspection under subparagraph (A), may require a test-offering entity to
				provide evidence of clinical validity for any claim made for a DTC DNA test
				offered or marketed by that entity.
							(3)Proprietary or
				confidential informationThe Secretary shall establish procedures
				to protect any proprietary or confidential information concerning an LDT or DTC
				DNA test that may be disclosed during an inspection under this
				subsection.
						(k)DelegationThe
				Secretary shall administer this section solely through the Centers for Medicare
				& Medicaid Services. The Administrator may—
						(1)pursuant to
				agreement, designate a nongovernmental organization that has qualifications and
				expertise in the evaluation of laboratory testing and in evaluating the
				analytical and clinical validity of laboratory tests to assist in the review of
				premarket notifications and test registry data bank information and in the
				performance of inspections authorized under subsection (j); and
						(2)subject to the
				provisions of section 353(e), designate an accreditation organization to assist
				in the review of premarket notifications and test registry data bank
				information and in the performance of inspections authorized under subsection
				(j).
						(l)Federal Trade
				CommissionNothing in this
				section shall be construed to limit regulation of advertising under the Federal
				Trade Commission
				Act.
					.
		3.Amendments to the
			 Federal Food, Drug, and Cosmetic Act
			(a)Device
			 definitionSection 201(h) of the Federal Food, Drug, and Cosmetic
			 Act (21 U.S.C. 321(h)) is amended by adding at the end the following:
			 The term ‘device’ does not include a laboratory-developed test or a
			 direct-to-consumer DNA test as defined in section 353A of the Public Health
			 Service Act..
			(b)Registration
			 exclusionSection 510(g) of the Federal Food, Drug, and Cosmetic
			 Act (21 U.S.C. 360(g)) is amended—
				(1)by redesignating
			 paragraphs (4) and (5) as (5) and (6), respectively; and
				(2)by inserting after
			 paragraph (3) the following:
					
						(4)clinical
				laboratories certified under section 353 of the Public Health Service Act
				insofar as such laboratories—
							(A)use devices to
				perform laboratory tests; or
							(B)create and perform
				laboratory-developed tests as defined in section 353A of such
				Act;
							.
				4.FeesSection 353(m) of the Public Health Service
			 Act (42 U.S.C. 263a(m)) is amended—
			(1)in paragraph (2),
			 by adding at the end the following sentence: In the case of a laboratory
			 or test-offering entity that is required to submit information under section
			 353A(b)(2)(A), the Secretary shall also require the payment of fees for reviews
			 of premarket notifications and supplemental notifications submitted pursuant to
			 subparagraph (A), (B), or (C) of section 353A(c)(2), registration of
			 test-offering entities under section 353A(d), and inspections conducted
			 pursuant to section 353A(j).;
			(2)in paragraph
			 (3)(B)—
				(A)by striking
			 inspections and proficiency testing described in paragraph (2)
			 and inserting inspections and proficiency testing described in the first
			 sentence of paragraph (2); and
				(B)by striking the
			 period at the end and inserting , review of premarket notifications and
			 supplemental notifications submitted pursuant to subparagraph (A), (B), or (C)
			 of section 353A(c)(2), registration of test-offering entities under section
			 353A(d), and inspections conducted pursuant to section 353A(j);
			 and
				(3)by adding at the
			 end the following new paragraph:
				
					(4)Fiscal
				reportBy December 31, 2011,
				and by the end of each calendar year thereafter, the Secretary shall prepare
				and submit to the Committee on Energy and Commerce of the House of
				Representatives and the Committee on Health, Education, Labor, and Pensions of
				the Senate a report on the amount of fees collected during the preceding fiscal
				year under this subsection and the amount of fees collected under this
				subsection available to support activities under this section and section 353A.
				Before increasing the amount of any fee required by this subsection, the
				Secretary shall include in a report under this paragraph an explanation of the
				need for such an increase, including the likely revenues and expenses expected
				to be incurred. The effective date of any such increase shall not be sooner
				than the date that is 120 days after the submission of the report containing
				such
				explanation.
					.
			
